iN THE UNITED STATES DISTRICT COURT DEC 1 3
FoR THE DISTRICT oF MoNTANA 2018
MISSOULA DIvIleN D‘f;?,;§}g»fs cows

»" _Cl|'|tél
SS°U'B Dlvisr'oi'ia

 

JOHN SHANNON FINLEY, CV 18-00161-M-DLC-JCL
Plaintiff,
vs. ORDER
ELLEN DONNAHUE, JOHN W.
LARSON, and LETA WOMACK,
Defendants.

 

United States Magistrate Judge Jererniah C. Lynch entered Findings and
Recomrnendations on October 5, 2018, recommending that this matter be
dismissed because Plaintiff John Finley failed to name a proper Det`endant and his
claims are barred by the doctrine set forth in Heck v. Humphrey, 512 U.S. 477
(1994). (Doc. 5.)

The Findings and Recommendations Were sent to Mr. Finley once on
October 5, 2018 (Doc. 5) and again on October 11, 2018 upon discovery that the
original mailing may have been mislabeled (StaffNote, October 11, 2018.)
Neither mailing Was returned as undeliverable. Mr. Finley did not file objections
and his failure to timely object to the F indings and Recommendations has resulted

in a waiver of the right to de novo review of the record. 28 U.S.C. § 63 6(b)(l)(C).

This Court reviews for clear error those findings and recommendations to
which no party objects. Unz'ted States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th
Cir. 2003); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error exists if the
Court is left With a “deflnite and firm conviction that a mistake has been
committed.” Unz'ted States v. Syrax, 235 F .3d 422, 427 (9th Cir. 2000) (citations
omitted).

Having reviewed the record, the Court finds no clear error in Judge Lynch’s
Hnding that Mr. Finley failed to name a proper Defendant and that his claims are
barred by Heck, 512 U.S. 477. The Court adopts the Findings and
Recommendations in full and will dismiss the Complaint.

Accordingly, IT IS ORDERED that:

1. Judge Lynch’s Findings and Recommendations (Doc. 5) are ADOPI'ED
IN FULL.

2. This matter is DISMISSED. The Clerk of Court is directed to close this
matter and enter judgment in favor of Defendants pursuant to Rule 58 of the
Federal Rules of Civil Procedure.

3. The Clerk of Court is directed to have the docket reflect that the Court
certifies pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate Procedure

that any appeal of this decision Would not be taken in good faith. No reasonable

person could suppose an appeal Would have merit. The record makes plain the
instant Complaint lacks arguable substance in law or fact.
DATED this lBk‘ day of Dec ber, 201 s.

t.%/Mm

Dana L. Christensen, ChiefJuZige
United States District Court

